Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 17 as follows:
17. The electronic device as claimed in claim [[1]]9, wherein the substrate further comprises a storage unit mounting area adapted for selectively receiving a first storage unit or a second storage unit, arranged such that in the first state, the first storage unit is disposed in the storage unit mounting area and is coupled to the riser card, and in the second state, the second storage unit is disposed in the storage unit mounting area and is directly connected to the third interface module.

Allowable Subject Matter 

2.	Claims 1-7, 9-15 & 17-20 are allowable.
	The following is an examiners statement of reasons for allowance:
independent claims 1 & 9, recite the limitations: “… wherein the substrate further comprises a riser card mounting area, wherein the riser card mounting area connects the first connection area and the second connection area, and the riser card mounting area is adapted to selectively receive a riser card, arranged such that in the first state, the riser card is disposed in the riser card mounting area, and the riser card is coupled to the first interface module.”,
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 & 9 are believed to render said claims and all claims depending therefrom (claims 2-7, 10-15, & 17-20) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835

/STEPHEN S SUL/Primary Examiner, Art Unit 2835